Citation Nr: 1810350	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right thumb and index finger disability.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1958 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2013, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 1, 2014, in Pennsborow, West Virginia.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on July 30, 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a September 2017 statement, the Veteran reported that he did not want to attend any more VA examinations.  


CONCLUSION OF LAW

The claim of entitlement to a disability rating in excess of 10 percent for right thumb and index finger disability lacks legal merit due to the Veteran's refusal to attend a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Refusal to Report for Necessary VA Examination

Pursuant to the July 2017 Board remand directives, the RO scheduled the Veteran for a VA examination in October 2017.  The Veteran first requested that the VA examination be rescheduled on September 27, 2017.  However, on September 28, 2017, the Veteran reported that he did not want any more VA examinations.  In essence, he refused the required VA examination.  The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine the current severity of the service-connected right thumb and index finger disability.  Indeed, the examination was necessary to evaluate the Veteran's assertions that he was entitled to a higher rating.  As explained by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issue.

Having found that the criteria under 38 C.F.R. § 3.655(a) are met, the disposition of the increased rating claim is contingent on the type of claim at issue.  The rating claim is not the original claim for compensation.  Service connection for a right thumb and index finger disability was granted in a February 2010 rating decision.  The current rating issue arises from disagreement with the initial rating assigned, which was at a noncompensable rate effective December 21, 2009, the date the service-connection claim was received by VA.  A May 2017 rating decision granted an increased initial rating of 10 percent effective December 21, 2009.  In other words, it is a claim for an increase for an already service-connected disability.  The appropriate disposition regarding that claim is denial as per 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 


ORDER

A rating in excess of 10 percent for a right thumb and index finger disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


